ORDER
Pursuant to 38 U.S.C. § 7253(d)(3) and (d)(4), the term of a chief judge shall be for five years or until the judge reaches age 70, unless before that time the chief judge leaves regular active service as a judge of the Court or otherwise terminates service as chief judge. The Honorable Jonathan R. Steinberg began service as a judge of the Court on August 7, 1990; he became the Court’s fourth chief judge at noon on August 5, 2005. His judicial term concludes on August 6, 2005, and he accordingly leaves regular active service on that date. On consideration of the foregoing, and as provided under section 7253(d)(4)(B), it is
ORDERED that the Court recognizes the conclusion of active service by its fourth chief judge. The Court acknowledges with gratitude the fifteen years of judicial service of the Honorable Jonathan R. Steinberg and his place in the Court’s history as its fourth chief judge. He departs with the thanks and good wishes of the Court.